DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) a first wire contacting feature as set forth in Claims 1 and 17.
b) a second wire contacting feature as set forth in Claims 1 and 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a) a first wire contacting feature as set forth in Claim 1 is being interpreted as a finger comprising a sloped surface that slopes downwardly in a direction of the opening as set forth at [0047].
b) a second wire contacting feature as set forth in Claim 1 is being interpreted as a ceiling as set forth at [0048].
c) a wire locking feature as set forth in Claim 1 is being interpreted as an opening shape at [0045].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160206859 A1 to Eden.
Regarding Claim 1, Eden discloses a device comprising inter alia: 
a body (2) comprising an opening (12) through which a wire (4) is configured to extend; 
a channel defined by:
an upper wire guiding portion having: 
a first wire contacting feature (3a, 3b) that is configured to contact the wire at a first location; and 
a second wire contacting feature (9a, 9b) that is configured to contact the wire at a second location; and 
a lower wire guiding portion (14), the lower wire guiding portion having a leading edge where the first wire contacting feature of the upper wire guiding portion extends beyond the leading edge of the lower wire guiding portion (as best seen in Fig. 3); and 
a wire locking feature (10) configured to immobilize a section of the wire, wherein the channel is configured to guide the wire along a path between the body and the wire locking feature (as best seen in Figs. 1-3).  
Regarding Claim 3, Eden discloses the device according to claim 1, wherein the first wire contacting feature is a finger comprising a sloped surface that slopes downwardly in a direction of the opening (3a, 3b are finger shaped and slope downwards to 12 as best seen in Figs. 1-3).  

Regarding Claim 6, Eden discloses the device according to claim 1, wherein the second location is proximal to the first location (3a, 3b fully extend to 2 and are distal to 9a and 9b as best seen in Fig. 1, therefore, the second location of 9a and 9b is proximal to the terminus of 3a and 3b).  
Regarding Claim 7, Eden discloses the device according to claim 1, wherein the second wire contacting feature is a ceiling of the upper wire guiding portion (as best seen in Figs. 1 and 2).  
Regarding Claim 8, Eden discloses the device according to claim 1, wherein the second wire contacting feature is an inside surface of a side wall of the channel (9a and 9b, and 11a and 11b form sidewalls of the channel).  
Regarding Claim 9, Eden discloses the device according to claim 1, wherein the channel extends along a center axis that is substantially perpendicular to a center axis that the opening extends along (as seen below in annotated Fig. 1).  

    PNG
    media_image1.png
    345
    396
    media_image1.png
    Greyscale

Regarding Claim 10, Eden discloses the device according to claim 1, wherein the wire locking feature is located on the upper wire guiding portion (10 is formed from 9a 
Regarding Claim 11, Eden discloses the device according to claim 10, wherein the wire locking feature on the upper wire guiding portion is generally aligned with the wire locking feature on the lower wire guiding portion ([0027] a connection part 6 that is preferably flat or runs in a straight line, in an initial region 8 between their connection location with the attachment part 2 and a termination location 5).  
Regarding Claim 12, Eden discloses the device according to claim 1, wherein the channel comprises opposing walls between which the wire is routed (as best seen in Figs. 1-3).  
Regarding Claim 13, Eden discloses the device according to claim 12, wherein a gap is defined between an end of the one of the opposing walls and the lower wire guiding portion, the wire is routed into the channel through the gap (as best seen in Figs. 1-3).  
Regarding Claim 14, Eden discloses the device according to claim 1, wherein the body comprises one flexible finger (13) configured to engage an access port of a medical device.  
Regarding Claim 15, Eden discloses the device according to claim 1, wherein the device comprises a cap (13) through which the wire is configured to extend.  
Regarding Claim 16, Eden discloses the device according to claim 15, wherein the cap comprises an opening (as best seen in Figs. 1-3) and the body comprises a barb that is configured to engage the opening to connect the cap and the body (circled below in annotated Fig. 3).  

    PNG
    media_image2.png
    216
    458
    media_image2.png
    Greyscale

Regarding Clam 17, Eden discloses a device comprising inter alia: 
a body (1) comprising an opening (12) through which a wire (4) is configured to extend; and 
a wire guide comprising a channel defined by:
an upper wire guiding portion having: 
a first wire contacting feature (3a, 3b) that is configured to contact the wire at a first location; and 
a second wire contacting feature (9a, 9b) that is configured to contact the wire at a second location; and 
an opposing lower wire guiding portion (14), the lower wire guiding portion having a leading edge where the first wire contacting feature of the upper wire guiding portion extends beyond the leading edge of the lower wire guiding portion (as best seen in Fig. 3); 
wherein a section of the wire is configured to be routed into the channel (as best seen in Fig. 3), and 
wherein the wire guide comprises a first wire contacting feature (7) that is configured to contact the wire at a first location, the first location is distal of the section of the wire that is routed into the channel.  


    PNG
    media_image3.png
    352
    393
    media_image3.png
    Greyscale

Regarding Claim 20, Eden discloses the device according to claim 17, wherein the second location is in the section of the wire that is routed into the channel (as demonstrated in the circled portion of annotated Fig. 1.

    PNG
    media_image4.png
    352
    393
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791